UMB FUND SERVICES, INC. 235 West Galena Street Milwaukee, Wisconsin 53212 (414) 299-2000 December 5, 2014 Securities and Exchange Commission 100 F. Street, N.E. Washington, D.C.20549 Re: The Marsico Investment Fund Registration Nos. 333-36975; 811-08397 Filing Pursuant to Rule 30b2-1 and Section 24(b) under the Investment Company Act of 1940 Ladies and Gentlemen: On behalf of the above-referenced registered investment company, transmitted herewith for filing pursuant to Rule 30b2-1 and Section 24(b) under the Investment Company Act of 1940, as amended, is the Funds’ Form N-CSR for the annual period ended September 30, 2014.Questions regarding this filing may be directed to the undersigned at (414) 299-2000. Very truly yours, /s/ Constance Dye Shannon Executive Vice President and General Counsel
